      Case 3:20-cv-03762-TKW-EMT Document 6 Filed 05/11/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

KYLE AKRIDGE PACE,

      Plaintiff,

v.                                               Case No. 3:20cv3762-TKW-EMT
JACK LINKS SNACKS, INC.,

      Defendant.
                                            /

                                     ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 5). No objections were filed. Having reviewed the Report

and Recommendation and the case file, I agree with the magistrate judge’s

determination that this case is frivolous. Accordingly, it is

      ORDERED that this case is DISMISSED, and the Clerk shall close the file.

      DONE and ORDERED this 11th day of May, 2020.

                                  T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE
